Case 1:08-cv-04405-PKC-PK Document 708 Filed 06/07/20 Page 1 of 2 PageID #: 19201



                                MORRISON MAHONEY LLP
                                            COUNSELLORS AT LAW

                                             WALL STREET PLAZA
                                                                            MASSACHUSETTS   NEW HAMPSHIRE
                                          88 PINE STREET, SUITE 1900        BOSTON          MANCHESTER
                                             NEW YORK, NY 10005             FALL RIVER
                                                  212-825-1212              SPRINGFIELD     NEW JERSEY
                                                                            WORCESTER       PARSIPPANY
  Daniel S. Marvin
  Phone: 646-870-1739                                                       CONNECTICUT     NEW YORK
  Fax: 212-804-7631                                                         BRIDGEPORT      NEW YORK
  dmarvin@morrisonmahoney.com                                               HARTFORD
                                                                                            RHODE ISLAND
                                                                            ENGLAND         PROVIDENCE
                                                                            LONDON


                                                           June 7, 2020


  Via ECF

  Hon. Pamela K. Chen
  United States District Judge
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

  Re:      Allstate Ins. Co., et al. v. Mirvis, et al., No. 08-cv-4405 (PKC) (PK)

  Dear Judge Chen:

         Together with Cadwalader, Wickersham & Taft LLP, we represent Plaintiffs-Judgment
  Creditors Allstate Insurance Company, Allstate Indemnity Company, Deerbrook Insurance
  Company, Allstate New Jersey Insurance Company, and Allstate Property & Casualty Insurance
  Company (collectively, “Allstate” or “Plaintiffs”) in the above-referenced action and write in
  connection with the proposed Order to Show Cause with TRO filed by non-party movants Lyubov
  Mirvis (“L. Mirvis”) and Tatyana Mirvis (together with L. Mirvis, the “Movants”) on June 5, 2020
  (Dkt. 707). In that regard, the proposed Order to Show Cause with TRO is defective on its face
  both substantively and as violative of Local Rule 6.1(d). To the extent that the Court is inclined
  to even consider the Order to Show Cause, Plaintiffs respectfully request that the court schedule a
  conference call to provide them with an opportunity to be heard before the Court signs the proposed
  Order.

          First, Local Rule 6.1(d) provides that “[n]o ex parte order, or order to show cause to bring
  on a motion, will be granted except upon a clear and specific showing by affidavit of good and
  sufficient reasons why a procedure other than by notice of motion is necessary, and stating whether
  a previous application for similar relief has been made.” (Emphasis added). Here, Movants have
  submitted no affidavit whatsoever, much less the required affidavit of emergency circumstances.
  This is not surprising since there are no good and sufficient reasons why they could not move by
  ordinary notice of motion. Indeed, Movants concede that the judicial sale of 289 Bayberry directed
  by this Court’s April 24 Order from which they are seeking a stay cannot even be held prior to
Case 1:08-cv-04405-PKC-PK Document 708 Filed 06/07/20 Page 2 of 2 PageID #: 19202



  MORRISON MAHONEY LLP

  Hon. Pamela K. Chen
  June 7, 2020
  Page 2


  July 24, 2020, which is more than six weeks away. (Dkt. 707 a p. 1).1 Notwithstanding the
  foregoing, late on Friday, June 5, 2020, a month-and-a-half after the issuance of the Court’s April
  24 Order, and at the filing deadline for Appellants’ brief in the Second Circuit, Movants moved
  for a stay pending appeal, including a request for a TRO. (Dkt. 707). In that regard, Movants had
  six weeks to move for a stay pending appeal, and cannot manufacture their own “emergency” by
  idly standing by until now only to claim that emergent circumstances suddenly exist. Given the
  indisputable timing, there is no emergency and Movants cannot create one. Additionally, Movants
  did not indicate in their application that there was no prior application for the relief sought, as also
  required by the Local Rules.

         For these reasons, Allstate respectfully requests that the proposed Order to Show Cause
  with TRO be rejected without signature or, in the alternative, that Plaintiffs be afforded an
  opportunity to respond to the same before the Court considers any interim relief or signs the
  Order.2 We thank the Court for its attention to this matter.

                                                                   Respectfully submitted,

                                                                   MORRISON MAHONEY LLP
                                                                   Co-Counsel for Plaintiffs

                                                                   By:    /s/ Daniel S. Marvin
                                                                         Daniel S. Marvin

  cc: All Counsel of Record by ECF




  1 As the Court is aware, by Memorandum and Order dated April 24, 2020 (Dkt. 704), this Court adopted in its entirety
   the Report and Recommendation by Magistrate Judge Kuo dated March 5, 2020 (Dkt. 694) granting Plaintiffs’
   motion to enforce judgment as to M. Mirvis, and specifically ordering that (1) M. Mirvis’s and L. Mirvis’s tenancy
   by the entirety in the real property known as 289 Bayberry Drive North, Hewlett Harbor, New York 11557 (“289
   Bayberry”), as well as L. Mirvis’s survivorship rights in 289 Bayberry, are both terminated; (2) the U.S. Marshals
   shall sell M. Mirvis’s interest in 289 Bayberry pursuant to the procedures set forth in CPLR § 5236; (3) the proceeds
   of the sale shall be placed into the Court’s registry pending an adjudication of the rights of the parties with interests
   in 289 Bayberry; and (4) the sale of 289 Bayberry is stayed for three months from April 24, 2020. (Dkt. 704 at p.
   16.). On April 27, 2020, the Movants filed a Notice of Appeal from this Court’s Order to the U.S. Court of Appeals
   for the Second Circuit. (Dkt. 705).

  2 Plaintiffs respectfully reserve the right to oppose any properly filed motion for a stay pending appeal in accordance
   with any briefing schedule set by the Court and/or the applicable rules of the Court.
